Name: Council Regulation (EEC) No 1422/87 of 21 May 1987 amending Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  international affairs;  international trade
 Date Published: nan

 No L 136/6 Official Journal of the European Communities 26 . 5. 87 COUNCIL REGULATION (EEC) No 1422/87 of 21 May 1987 amending Regulation (EEC) No 3626/82 on the implementation in the Commu ­ nity of the Convention on international trade in endangered species of wild fauna and flora THE COUNCIL OF THE EUROPEAN COMMUNITIES, possible protection and should therefore remain in part 1 of the said Annex C, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3626/82 is hereby amended as follows : 1 . In Annex A, the text under the heading INSECTA ­ LEPIDOPTERA shall be replaced by the following : 'LEPIDOPTERA Butterflies and moths Papilionidae Swallowtails Ornithoptera spp. = 356 (C2) Ornithoptera alexandrae (CI ) Birdwing butterflies Parnassius apollo (CI ) Apollo butterfly or mountain apollo Trogonoptera spp . = 356 (C2) Birdwing butterflies Troides spp. = 356 (C2) Birdwing butterflies .' Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the inclusion of all species of birdwing butter ­ flies in part 1 of Annex C to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora (4), as last amended by Commission Regulation (EEC) No 2384/85 (*), means that imports of specimens of these species into the Community are prohibited if they are primarily for commercial purposes ; Whereas ranching operations involving birdwing butter ­ flies are generally considered beneficial to the conserva ­ tion of these species by contributing to the increase of their population in the wild ; Whereas the success of such ranching operations in deve ­ loping countries depends heavily on the availability of commercial outlets for their products ; whereas, however, this argument cannot be used to justify a general down ­ listing of species from part 1 to part 2 of Annex C to the aforementioned Regulation ; Whereas it is therefore necessary to allow imports of ranched specimens of birdwing butterflies ; whereas their transfer from part 1 to part 2 of the said Annex C opens that possibility whilst maintaining adequate safeguards for the prevention of imports of specimens of endangered species and populations of birdwing butterflies ; Whereas the most endangered species of birdwing butterfly, Ornithoptera alexandrae, requires the strictest 2. In part 1 of Annex C, under the heading INSECTA ­ LEPIDOPTERA :  'Ornithoptera spp . = 356' shall be replaced by 'Ornithoptera alexandrae ' and  Trogonoptera spp. = 356' and 'Troides spp. = 356' shall be deleted. 3 . In part 2 of Annex C, the following text shall be inserted before the heading ANTHOZOA : 'INSECTA LEPIDOPTERA Papilionidae Ornithoptera spp . = 356 (with the exception of Ornithoptera alexandrae, which is included in part 1 ) Trogonoptera spp. = 356 Troides spp . = 356'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No C 97, 25 . 4 . 1986, p. 7 . (2) OJ No C 7, 12 . 1 . 1987, p. 115 . (3) OJ No C 207, 18 . 8 . 1986, p. 27 . (4) OJ No L 384, 31 . 12. 1982, p. 1 . V) OJ No L 231 , 29 . 8 . 1985, p. 1 . 26 . 5 . 87 Official Journal of the European Communities No L 136/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 May 1987 . For the Council The President M. SMET